Per Cxjriam,
This case was submitted on paper-books without oral argument, and it is important that it be decided before the court rises. We therefore are compelled to omit any extended discussion of the questions involved. We feel freer to do this because they have been carefully considered and discussed in the opinion of the court below. The two questions raised and discussed in the printed briefs are: first, whether the legislature, by the Act of June 8, 1911, P. L. 703, intended to repeal the Act of *412April 3, 1872, P. L. 804, as to the entire territory embraced in the township of Harrison at the time of the enactment of the latter statute, or only as to the territory embraced in the township at the date of the enactment of the repealing statute; second, whether the repealing act violates the provision of sec. 7, art III of the, constitution prohibiting the passage of any local or special law regulating the affairs of townships as qualified by the provision “but laws repealing local or special laws may be passed.”
We all concur in the conclusion that the act is within the last-quoted provision, and therefore is constitutional; and a majority of us concur in the conclusion that it was not intended to be effective in that portion of the territory originally embraced in the township of Harrison, but which, by reason of its having been incorporated as a borough bearing another name, was not embraced in the township at the date of the enactment of the repealing law. Those of us who concur in the latter conclusion think it is well sustained by the opinion of the learned judge of the court below, and that nothing further need be added in support thereof.
The decree is affirmed at the costs of the appellant.